Order, Supreme Court, New York County (G. Roberts, J.), dated June 5, 1987, which dismissed, without a hearing or the taking of evidence, a writ of habeas corpus seeking a reduction of bail previously set in the amount of $10 million insurance company bond or cash (Roth-wax, J.), modified, on the law, the facts and in the exercise of discretion, and the writ of habeas corpus granted to the extent of modifying the bail and release conditions for John Galanis, as follows, without costs, and otherwise affirmed:
Bail is set in the amount of $10 million insurance company bond or, in the alternative, (a) the defendant, John Galanis, and his wife, Chandra Galanis, shall execute and deliver, jointly and severally, a personal recognizance bond in the amount of $10 million, and (b) they shall deliver, as security, to the District Attorney, jewelry owned by them or either of them, represented to have a value of approximately $500,000, together with an inventory and appraisal of said jewelry, and (c) they shall deliver to the District Attorney a promissory note in the amount of $10 million, to be payable to the State of New York upon the defendant’s failure to appear at any time his appearance is required, secured by mortgages in Greenwich, Connecticut, and Rancho Mirage, California, and (d) there shall be delivered to the District Attorney, in suitable form for recording, a mortgage upon the real property located at 47 Farley Avenue, Ipswich, Massachusetts, in suitable form for recording, in favor of the State of New York, executed by Elaine Kazuba and Andrew Kazuba, as additional security for the aforesaid promissory note in the amount of $10 million, and (e) there shall be delivered to the District *492Attorney, in suitable form for recording, a mortgage covering a 3Vi-acre commercial lot located on Route 1 in Rowley, Massachusetts, together with the structures thereon, in favor of the State of New York, executed by Andrew Kazuba and Theodore Kazuba and A & T Landscaping, jointly and severally, as additional security for the aforesaid promissory note in the amount of $10 million, and (f) the defendant, John Galanis, if released from custody pursuant to this order, shall report in person, seven days per week, between the hours of 9:00 a.m. and 11:00 a.m., to a member of the New York City Police Department, designated by the commanding officer of the New York City Police Department Detective Squad for the office of the New York County District Attorney, and (g) the defendant, John Galanis, is not to leave the City of New York, and (h) the defendant, John Galanis, is not to apply for or receive a passport.
We have reviewed the record and, to the extent indicated, find the bail fixed by the trial court to be excessive. The defendant was convicted, by plea of guilty, 14 years ago, of two Federal offenses which would be misdemeanors under New York State law. He was sentenced to six months’ imprisonment to be followed by probation, which was successfully completed. He is the subject of another pending indictment in this jurisdiction, on which he has been released on personal recognizance and has appeared when required.
The defendant, through counsel, has indicated his ability to meet the bail and release conditions set forth above, which we find sufficient to secure his attendance.
The bail-setting court conceded that its purpose was to secure the attendance of the defendant. "[W]hen the government has admitted that its only interest is in preventing flight, bail must be set by a court at a sum designed to ensure that goal, and no more.” (United States v Salerno, 481 US —, —, 107 S Ct 2095, 2105 [1987, Rehnquist, Ch. J.].) Concur— Murphy, P. J., Sandler, Rosenberger and Ellerin, JJ.